DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 March 2021 has been entered.

Previous Rejections
Applicants' arguments, filed 02 March 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 17-19, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Charmot et al. (US Patent Application Publication 2005/0063921) in view of Wason (US Patent 4,340,583).

Instant claims 1 further recites a limitation to the inclusion and to the amount of water present in the composition.  Charmot et al. teaches that the oral composition can comprise ingredients common in the art, such as water as a carrier (paragraph [38]).  Charmot et al. further teaches that the oral composition can be a toothpaste (paragraph [47] and claim 4).  However, Charmot et al. does not teach the amount to use for the water.
Wason discloses toothpastes (abstract), and demonstrates the preparation toothpastes (such as example 11).  The amount of water present in order to prepare a useful toothpaste is 16.6 wt% water.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have used the amount disclosed by Wason for the water in order to prepare the toothpaste suggested by Charmot et al., as this amount is demonstrated by Wason to provide for effective toothpaste.
Instant claims 2-14 further limit the monomers of the polymer, and the disclosed monomers of Charmot et al. read upon these limitations.
Instant claims 17-20 further limit the amount of the two monomers present.  Charmot discloses examples with each monomer (table listed after example 2).  These amounts provide for guidance of how much of each to use, and provide relative amounts which read upon the instantly recited amounts.

Instant claim 23 recites limitations to the inclusion and to the amount of stannous fluoride present in the composition.  Charmot et al. teaches that the oral composition can comprise ingredients common in the art, such as anti-caries agents like stannous fluoride (paragraph [24]).  However, Charmot et al. does not teach the amounts to use for stannous fluoride.  Wason discloses toothpastes (abstract), and demonstrates the preparation of stannous fluoride-containing toothpastes (such as example 11).  The amount of stannous fluoride present in order to prepare a useful toothpaste is 0.40 wt% stannous fluoride.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have used the amount disclosed by Wason to prepare the toothpaste suggested by Charmot et al., as the amount is demonstrated by Wason to provide for effective toothpaste.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Downes et al. (US Patent Application Publication 2013/0071464).
Downes et al. discloses scaffold compositions comprising a phosphonic acid polymer, such as a vinylphosphonic acid – acrylic acid copolymer (abstract).  Alternatively to acrylic acid, Downes et al. suggests using a copolymer of vinylphosphonic acid with vinylsulphonic acid (paragraph [27]), which is the elected species of polymer.  For using the polymer, a coating formulation is prepared where the polymer is present in a solution of distilled water and 10-15% of the polymer (and thus 85-90 wt% of water) (example 7).
prima facie case of obviousness exists.  See MPEP 2144.05.
Instant claim 1 further recites that the composition is for oral care.  Downes et al. does not teach using the composition in such a manner.  However, the instant claims are drawn to a composition, and the body of the claims recite a structurally complete invention.  Furthermore, the use does not appear to result in a structural difference between the instantly recited invention and the composition taught by Downes et al. (the composition taught appears to be applicable to oral cavities).  As such, the preamble is not considered to further limit the claim and only states only an intended use.  See MPEP 2111.02(II).
Instant claims 2-16 further limit the polymer, and the polymer taught by Downes et al. reads upon these limitations.

Response to Arguments
	The Applicant argues that the rejections are not proper in view of the showing of unexpected results in the specification. The specification shoes that the inventive compositions have increased stain prevention, as shown in the data in table 2.
The Examiner acknowledges the arguments presented and evidence in the instant specification, but does not consider them persuasive.  The evidence present in the instant specification (in table 2) does show that the polymer provides the composition improved stain resistance, and this effect is unexpected. However, once unexpectedness has been established, the as claimed must be determined, i.e., claims must be “commensurate in scope” with the showing.  See MPEP 716.02(d).  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range or whether or not there is adequate basis for reasonably concluding that the number and variety of species included by the claims would behave in the same manner as those tested.
Instant claims 1-19 and 22-23 are not considered to be commensurate in scope with the showing. The data present in table 2 evaluates copolymers of vinyl sulfonate and vinyl phosphonate at different amounts of each monomer. Those with 80%, 69%, 57%, 56%, and 44% vinyl sulfonate (balance vinyl phosphonate) were all clearly superior to the controls. The one with 34% was better than the controls at resisting stain, but significantly worse than the other copolymers, thus showing that the relative amounts of the two monomers is critical for this unexpected property. Also, no other monomers were evaluated, and thus it is not clear whether the effect would be present with alternative polymers. Only instant claims 16-20 are limit the polymer to the monomers shown. And of these, only instant claim 20 limits the relative amounts of the monomers in a manner which is commensurate with the showing.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 and 22-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 17/087,650 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite the polymer as instantly .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756.  The examiner can normally be reached on Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 



/Brian Gulledge/Primary Examiner, Art Unit 1612